—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondents which found petitioner guilty of violating a prison disciplinary rule.
The Attorney-General has advised this Court by letter that the determination under review in this proceeding has been administratively reversed and all references thereto have been expunged from petitioner’s record. Because petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see, Matter of Martin v Henderson, 159 AD2d 867).
Mikoll, J. P., Mercure, Spain, Carpinello and Graffeo, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.